Citation Nr: 0324860
Decision Date: 07/28/03	Archive Date: 10/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-04 541	)	DATE JUL 28, 2003
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).  

2. The propriety of an initial 10 percent rating for calluses on the left foot, prior to October 13, 1999.  

3. The propriety of an initial 10 percent rating for calluses on the right foot, prior to October 13, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and an associate.


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from February 1968 to October 1971, including service in the Republic of Vietnam.  He had additional active service from December 1973 to May 1980.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 1998 rating action by the RO that found that new and material evidence had not been submitted to reopen a claim for service connection for PTSD that had been previously denied by the RO in an unappealed rating decision of January 1985.  In a rating decision of December 1998, the RO granted service connection for calluses of both feet and assigned a 10 percent rating for this disability.  In a January 1999 rating decision the RO assigned separate 10 percent ratings for calluses on the left foot and calluses on the right foot, effective November 24, 1997.  

In July 2000 the veteran appeared and gave testimony at a hearing in Washington D.C. before the undersigned Board member.  A transcript of this hearing is of record.  

In a January 2001 decision the Board determined that new and material evidence had been submitted to reopen the veterans claim for service connection for PTSD.  The issue of service connection for PTSD and the issues of increased initial ratings for calluses on the left foot and for calluses on the right foot were remanded to the RO for further evidentiary development and adjudication.  

In a rating decision of August 2001. the RO granted service connection for diabetes mellitus, which was assigned a 20 percent rating from July 9, 2001.  In a January 2002 rating action, the RO granted an effective date of November 24, 1997, for a grant of service connection for diabetes and a 20 percent rating for this disability.  In this rating action the RO also assigned a 100 percent schedular rating for service connected loss of use of both feet due to calluses, diabetic ulcers, amputation of the right second toe, diabetic neuropathy and diabetic vascular disease, effective October 13, 1999.  The RO confirmed and continued the prior denial of service connecting for PTSD.  

In view of the above, the issues involving increased initial ratings for calluses on the left foot and calluses on the right foot currently on appeal have been characterized as listed on the title page of this decision.  These issues, and the issue of entitlement to service connection for PTSD, are now before the Board for further appellate consideration.  


FINDINGS OF FACT

1. The veteran does not have PTSD due to service.  

2. Prior to October 13, 1999, the veterans service connected left foot calluses        resulted in severe foot disability.  

3. Prior to October 13, 1999, the veterans service connected right foot calluses        resulted in severe foot disability.  


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2002)  

2. Prior to October 13, 1999 the veterans left foot calluses were 30 percent disabling according to the scheduler criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Code 5284 (2002).  

3. Prior to October 13, 1999 the veterans right foot calluses were 30 percent disabling according to the scheduler criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Code 5284 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that there has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  The VCAA eliminated the well-grounded requirement and modified VAs duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate the requirement that a claimant submit evidence of a well-grounded claim, and provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also includes new notification provisions.  Specifically, it requires VA to notify the claimant and the claimants representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimants representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

In this regard, it is noted that the veteran was informed of the provisions of the VCAA and the relevance of this legislation to his current claims in a September 2001 letter.  This letter advised him of the evidence needed to substantiate his present claim, and of who was responsible for obtaining what evidence.  Moreover, pursuant to the Boards January 2001 remand, the veteran was afforded a VA psychiatric examination that developed evidence, including a medical opinion, relevant to his current claim for service connection for PTSD.  It is also noted that the veteran has been afforded a VA examination of his foot calluses and considerable clinical evidence relevant to his claims for increased initial ratings for these disabilities have been recently received.    In addition, the veteran provided testimony relevant to his current claims at a personal hearing conducted before the undersigned Board member in July 2000.  Moreover, it does not appear from a review of the record that any clinical evidence relevant to the veterans current claims are available, but not associated with the claims folder.  Because VA has complied with the notice requirements of the VCAA and since there is no known outstanding evidence; there is no reasonable possibility that further efforts could aid in substantiating the veterans current appellate claims   38 U.S.C.A. § 5103A(a)(2).

Accordingly, the Board will proceed to adjudicate on the current record the veterans claims regarding service connection for PTSD and increased initial ratings for calluses on the left and right feet.  

                                      I.  Service Connection for PTSD.  

The veteran's service medical records are negative for any findings, diagnoses, or treatment of PTSD.

The veteran filed his initial claim for service connection for PTSD in December 1982.

In an April 1984 VA psychiatric examination, there were no findings pertaining to PTSD. The examiner commented that the veteran did not show any evidence of psychosis.

In a January 1985 rating action, the RO denied service connection for PTSD on the basis that PTSD was not shown in service or on current examination. The veteran was notified of the decision and of his appellate rights in a March 1985 letter, but he did not file a timely appeal.

In a January 1986 letter of psychiatric treatment from a clinical social worker at the Virginia Department of Corrections, the veteran was diagnosed with mild mental retardation and schizophrenia.

In a VA record of hospitalization dated from June to September 1994, the diagnoses included a history of PTSD.

The veteran was afforded a VA psychiatric examination in December 1994. The examiner initially noted that the veteran's claims folders were not available for review. The veteran complained of hearing voices, nervousness, and depression. He also reported experiencing nightmares and having homicidal thoughts sometimes. The diagnoses were schizophrenia, paranoid type, and polysubstance dependence, in remission.

In a February 1995 rating action, the RO determined that new and material evidence had not been submitted to reopen a claim of service connection for PTSD.

A letter of treatment dated in March 1996 was received from a readjustment counselor at the Roanoke Veterans Outreach Center. The counselor stated that the veteran had been participating in individual and group counseling for over four years and has been diagnosed with PTSD, chronic and severe. The veteran's symptoms included nightmares, flashbacks, intrusive imagery, anger, rage, anxiety, hypervigilance, and extreme difficulty in maintaining the most elementary level of social and occupational functioning. The counselor also noted that the veteran was involved in combat for fourteen months with HQ 360th 44.2 MAC-V 67th O Transportation from 1969 to 1970. It was stated that the veteran witnessed a friend by the name of E.D. Shave, from Maryland, and other friends get shot on a convoy transporting jet fuel known as J-P-4. The veteran also witnessed trucks exploding and men being burned. He received sniper fire daily. Tankers were hit with mortars and mines. The veteran had to remove dead bodies from burning trucks. As a result, the veteran was continually plagued by an olfactory reexperiencing of these events.

In March 1996, the veteran's representative requested that the stressors identified by the VA counselor above, should be attempted to be verified by the RO.

In a May 1996 VA outpatient treatment record, it was noted that the veteran had PTSD symptoms.

A statement of support was received from the veteran's friend in April 1997. The friend stated that the veteran has bad dreams about the Vietnam War. He stated that the veteran would not have made it back from the war if he had not received help from his friends.

In a May 1997 rating action, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for PTSD.

A response from the United States Army & Joint Service Environmental Support Group (ESG) was received in July 1997. ESG submitted Operational Reports - Lessons Learned (OR-LL's) by the 262nd Quartermaster Battalion (262nd QM Bn), the higher headquarters of the 360th Transportation Company (360th Trans Co) from April to September 1970. The OR-LL's encompassing this time period document that convoys going to Ban Me Thout received enemy rocket fire. In particular, the OR-LL's revealed that a truck driven by Private First Class (PFC) George H. Kingston, Jr., from the 360th Trans Co., the veteran's assigned unit in Vietnam, was killed as a result of a direct rocket fire hit. In addition, it was noted that OR- LL's submitted by the US Army Support Command, Cam Ranh Bay, from May 1 to October 31, 1970, document significant enemy contacts in the Cam Ranh Bay area, the base camp location of the veteran's assigned unit in Vietnam. U.S. Army casualty files, however, do not list an individual with the last name "Shave" as dead in Vietnam in 1970 or 1971. Furthermore, it was noted that Morning Reports (MR's), DA Form 1, submitted by the 360th Trans Co. from 1970 and 1971 do not contain the last name "Shave." Finally, it was noted that in order to provide research concerning casualties, the veteran must provide more specific information. He should include the most specific date possible, the individual's full name, the individual's complete unit designation to the company level, and a brief description of the incident.

The veteran was afforded a VA psychiatric examination in November 1997. The examiner indicated that the claims folders were reviewed. When asked about stressors, the veteran stated that he saw his best friend, a soldier by the name of Shave, killed when he was hit with a rocket. He could not recall the date of this event, but said that it took place at Ban It Tut Mountain. He then said something about smelling people's bodies burning and began to cry. On examination, the veteran's mood was anxious and depressed. He appeared to be tense and restless and he never smiled. His affect was appropriate and he did not appear to be hallucinating. The diagnoses were schizophrenia, paranoid type; polysubstance dependence; and borderline personality disorder.

In a January 1998 rating action, the RO determined that new and material evidence to reopen the veteran's claim for entitlement to service connection for PTSD had not been submitted. The veteran filed a timely appeal.

A letter of treatment dated in April 1998 was received from a readjustment counseling therapist at the Vet Center. The counselor noted additional stressors experienced by the veteran. It was stated that the veteran was assigned to the 360th Transportation Company during 1970 to 1971. During this period, the veteran alleged that he was repeatedly exposed to traumatic events beyond the realm of usual human experience. His unit, tasked with the job of transporting JP-4 jet fuel, frequently came under enemy rocket and mortar attack. The veteran witnessed the death of a close friend, George H. Kingston, who was burned to death in the tanker he was driving when it was hit by an enemy rocket. The veteran attempted to get to his friend, but was restrained by comrades as the unit was also under attack by enemy small arms fire. It was stated that the veteran had been in individual and group counseling for several years. The veteran had been diagnosed with PTSD, severe and chronic. His symptoms included nightmares, intrusive thoughts, anger, rage, depression, hyper-vigilance, and a significant inability to establish and maintain functional social and working relationships.

The veteran was afforded a VA psychiatric examination in October 1998. He described bad dreams about Vietnam involving smoke, guns, seeing friends getting killed, and specifically mentioned two people by their nicknames saying that he did not remember their full names. He mentioned the names of Shave and Shorty and said that Shorty was killed when a rocket hit through the windshield of his tractor-trailer. Shave fell off from the truck and was dragged to death. The diagnoses included history of PTSD, chronic. However, the examiner commented that the veteran did not meet the hard criteria on mental status during the interview. He did not seem a person who had severe PTSD as he was very vague, his expressions were vague, and he did not show any extreme anxiety, any startle response, and deep emotions, but he definitely met some of the criteria. The examiner further stated that it was hard to say how much of his subjective complaints were true because they did not seem reliable to him. A global assessment of functioning (GAF) score of 55 was assigned.

The veteran received a private psychosocial assessment in February 1999. The veteran's stressors included picking up dead bodies while in the field. He stated that he saw his best friend, a soldier by the name of Shave, killed when he was hit by a rocket. This event took place at Ban It Tut Mountain. The veteran also stated that he witnessed the death of another friend, by the name of George H. Kingston. Since the witnessing of these deaths and other dead bodies, the veteran experienced episodes of smelling those people's bodies burning, and he suffered extreme depression and uncontrolled emotions. He stated that he has intrusive, distressing thoughts and recollections of Vietnam all the time. The diagnostic suggestions included PTSD.

In an April 1999 private psychiatric evaluation, the veteran stated that he witnessed the death of two close friends in Vietnam. He has been having nightmares almost every night about combat and explosions. The diagnostic impression included PTSD.

In an April 1999 statement, the veteran stated that he witnessed the death of George H. Kingston by rocket fire as well as others but he could not remember their names.

A letter of medical treatment dated in August 1999 was received from a VA staff psychiatrist. It was noted that the veteran suffered deeply with the mental wounds related to his service in Vietnam. The psychiatrist concluded that the veteran clearly suffered from PTSD.  Additional VA clinical records reflect treatment and periods of hospitalization beginning in 1999 for psychiatric symptoms variously assessed as dysthymic disorder, character disorder with antisocial personality traits, PTSD, major depression, and polysubstance abuse.   

The veteran provided testimony at a hearing before the undersigned Member of the Board in July 2000. The veteran once again stated that he witnessed the deaths of two of his friends by the name of Shave and Kingston during his service in Vietnam. The veteran could not remember the real name of Shave. The veteran's friend testified that living with the veteran was very stressful.

The veteran submitted additional evidence at the hearing and waived his right to have it initially considered by the RO. 38 C.F.R. § 20.1304(c). The evidence consisted of a statement of support from the veteran's friend who indicated that the veteran suffers from PTSD. She stated the veteran was angry and difficult to live with because of his PTSD.

The veteran was afforded a VA psychiatric examination in April 2001.  During the evaluation he complained of feelings of giving up, sleeping problems, depression, self neglect, guilt feelings about his children, poor concentration, lack of energy and nightmares connected with his Vietnam service.  He admitted to past suicidal ideation and said that he tended to isolate himself.  He said that he served as a truck driver in Vietnam and often came under fire, especially from rockets, while driving his truck.  He said that he saw a closer friend hit by a rocket through the windshield of his truck.  It was aid that he described this incident in a tearful manner, but was quite vague in giving the details of this incident.  The examiner commented that the veteran did not relate this incident with the clarity or the intense memory that often occurred in individuals who have experienced such traumatic events.  It was also noted that the veteran alcohol and drug dependence and had multiple arrests for offenses that included shoplifting, vandalism, burglary, larceny, and assault.  It was also noted that the veteran had spent three years incarcerated in prison.  

After a mental status evaluation and a review of the claims file the examining physician said that he had the impression that the veteran was a depressed individual who was not completely truthful.  He seemed to try to participate in the spirit of the examination but tended to promote his disability and minimize his history of substance abuse.  The veteran answered questions about PTSD that would be consistent with the diagnosis, but he did not appear to meet the criteria.  The doctor was left with the sense that the veteran was looking for something to explain his problems in life and that this seemed the most honorable solution.  The doctor further opined that it was more likely that the veteran was not disabled by service connected PTSD although the veteran had many significant traumas in his life and many symptoms consistent with PTSD.  The diagnoses on Axis I were depression, not otherwise specified and PTSD- not service connected.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for a disease diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease had its onset during service. 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed inservice stressor. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor. 38 C.F.R. § 3.304(f). Where the evidence does not show that the veteran engaged in combat with the enemy, his uncorroborated testimony is insufficient to establish the stressor. Credible supporting evidence is required. 38 C.F.R. § 3.304(f) Dizoglio v. Brown, 9 Vet. App. 163 (1996)

Prior to August 7, 1997, the old version of 38 C.F.R. § 3.304(f) required a clear diagnosis of PTSD instead of one made in accordance with 38 C.F.R. § 4.125. 
In this case neither version of the regulation is more favorable to the veteran.  

The claims folder reflects a recent diagnosis of PTSD and the evidence also confirms the death of a service comrade in Vietnam that the veteran has claimed as a stressor for his PTSD.  However, after a recent VA psychiatric examination, the examining physician did not find a nexus between the veterans PTSD symptoms and any service incident or episode.  He opined, essentially, that the veterans PTSD symtomatology was unrelated to service.  Since a nexus between the veterans PTSD symptoms and his reported inservice stressor has not been demonstrated, the requirements of 38 C.F.R. § 3.304(f) for a grant of service connection for PTSD have not been met and service connection must be denied.  

                                 II  Increased Initial Ratings for Bilateral Foot Calluses.   

VA clinical records reveal that the veteran was hospitalized in November 1997 for the treatment of a right second toe ulcer injury.  Evaluation revealed a .5-centimeter ulcer on the second right toe with serous drainage and erythema. The admission diagnoses were cellulites, abscess, and osteomyelitis.  In the course of the hospitalization the veteran underwent surgical amputation of the right second toe.  At the time of discharge from the hospital the veteran was ambulating on his heels.  

On VA skin examination conducted in October 1998, the veteran gave a history of developing corns and calluses on his feet during basic training.  He said that he had to have these corns shaved and he used special shoe inserts.  The veteran complained that his feet were sore and that they swelled and ached all the time with burning sensations on the soles of the feet.  Evaluation revealed a large tender callus on the lateral aspect of the right foot that measured 4 x 3 centimeters.  Excoriations of the skin were noted.  The base of the fifth metatarsal bone protruded 1centimeter laterally in a definite knot.  There were very tender and very thick calluses on the pads of both feet.  Bunions were noted on both great toes and the right great toe deviated laterally at 40 degrees and the left great toe deviated laterally at 22 degrees.  He had a 3 x 2 unsightly and tender scar at the base of the second, third, and fourth toes that was a stellate scar from burns that he had on top of the right foot.  The right second toe was absent due to the shoe rubbing against the toe when he had a hammertoe and there was an unsightly tender scar between the great and third toes.  Fungus was noted on all the toenails which were deformed.  There was a large 2 x 2 excoriated plantar warts at the base of the second toe on the right and the third toe on the left foot with excoriations.  It was noted that the veterans gait was normal, but he walked on the outside of the feet.  He could not walk on his toes because of painful calluses, but he walked on his heels and on the outside of his feet without any problem.  

The diagnoses of the examination included severe large tender calluses on both feet with plantar warts at the base of the second toe of the right foot and the third toe of the left foot with excoriations of the skin; bunions of both great toes with deviation of the right great toe laterally at 40 degrees and the left great toe laterally at 22 degrees; unsightly tender scar, 3 x 2 centimeters at the base of the second, third, and fourth toes of the right foot from old burn injury; surgical absence of the right second toe; and fungus infection of the toenails with deformities.  

During VA outpatient treatment for substance abuse in July and August 1999, the veteran was noted to have a diabetic ulcer on his right foot.  
 
The veteran underwent VA hospitalization from October 13, 1999, to October 28, 1999, for the treatment of possible infection and gangrene of the lower extremities due to mal perforans diabetic foot ulcers.  It was reported that the veteran had had these plantar ulcers for years and that they had recently become infected.  In the course of this hospitalization the veteran underwent surgical debridement of these foot ulcers.  

In general, disability evaluations are assigned by applying a schedule of ratings (rating schedule) which represent, as far as can practicably be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155. Although the regulations require that, in evaluating a given disability, that disability be viewed in relation to its whole recorded history, 38 C.F.R. § 4.41, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, it is the present level of disability which is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7

The veteran has been assigned a 10 percent rating for calluses on the left foot and a 10 percent rating for calluses on the left foot under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7819-7804 for the period from November 24, 1997 (the effective date of service connection for foot calluses) to October 13, 1999, when the ratings for the veterans calluses on both feet were subsumed into a scheduler 100 percent rating for loss of use of both feet due to service connected diabetes.  

Effective July 31, 2002, VA revised the criteria for diagnosing and evaluating skin disabilities under 38 C.F.R. § 4.118.  Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, the General Counsel of VA has recently held that, ordinarily where a law or regulation changes during the pendency of a claim for a higher rating, the Board should first determine whether the revised version is more favorable to the veteran.  See VAOPGCPREC 3-2000 (2000).  Under those circumstances, the General Counsel advised that it might be necessary for the Board to apply both the old and new versions of the regulation.  In this case, however, because the retroactive reach of the revised regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change, and since this decision is confined to that period prior to the effective date of the revised regulation, the Board will consider this claim under the former regulation only.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); cf. VAOPGCPREC 3-2000 (which contemplates an appellate period that both precedes and succeeds the effective date of the regulatory change).

Under the criteria for of 7819-7804 in effect during the period relevant to this appeal a 10 percent rating is assigned for benign skin growths rated analogously to scars that are tender and painful on objective demonstration.  This is the maximum rating assignable under the scheduler criteria of Diagnostic Code 7804.  

However, after a review of the clinical record in this case, the Board is of the opinion that the veterans service connected foot disabilities could also be rated during the relevant period under the criteria of 38 C.F.R. § 4.71(a), Diagnostic Code 5284 that contemplates a 10 percent rating for moderate foot injuries, a 20 percent rating for moderately severe foot injuries and a 30 percent rating for severe foot injuries.  

The evidence of record indicates that the veteran from November 1997 to October 1999, received considerable treatment for foot problems, which were due to his calluses as well as due to foot ulcers resulting from his service connected diabetes.  In November 1997 the veteran underwent surgical amputation of his right second toe.  During an October 1998 VA dermatology examination the veteran foot callosities were described as very thick and very tender and the examining physician characterized the calluses on both feet as severe.  The evidence shows that the veteran thereafter received periodic treatment for pain in the feet due to his calluses and foot ulcer.  In view of this evidence, the Board concludes that, prior to October 13, 1999, the veterans foot callosities were productive of symptoms equivalent to severe injury to each foot.  Therefore, a 30 percent scheduler rating is assignable for his service connected right foot disability and also for his service connected left foot disability during the period from November 24, 1997, the date of the original grant of service connection for his right and left foot callosities, to October 13, 1999, the date when the ratings for the veterans calluses on both feet were subsumed into a scheduler 100 percent rating for loss of use of both feet due to service connected diabetes.  The 30 percent ratings for each of the veterans service connected foot disabilities represent the maximum ratings assignable under the criteria of Diagnostic Code 5284, and also under the criteria of the other diagnostic codes utilized for foot disorders less than 38 C.F.R. § 4.71 (a).  The criteria of Diagnostic Codes 5276 and 5278 do provide for 50 percent ratings, but these rating are assignable only for bilateral pes planus and bilateral claw foot respectively, and would therefore not result in a higher evaluation than the 30 percent evaluations assigned for disability to each foot assigned under Diagnostic Code 5284.  

ORDER

Service connection for PTSD is denied.  

An initial 30 percent rating for calluses on the left foot, prior to October 13, 1999, is granted subject to the law and regulations governing the payment of monetary benefits.  

An initial 30 percent rating for calluses on the right foot, prior to October 13, 1999, is granted subject to the law and regulations governing the payment of monetary benefits.  





	                        ____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
